          Case 3:21-cv-00146-SDD-EWD             Document 11   05/12/21 Page 1 of 2



                                UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA

 JAMIE LABRANCHE                                                 CIVIL ACTION NO.

 VERSUS                                                          21-146-SDD-EWD

 THE LOUISIANA DEPARTMENT
 OF JUSTICE

                                              ORDER

         Before the Court is a Notice of Voluntary Dismissal pursuant to Fed. R. Civ. P.

 41(a)(1)(A) filed by Jamie Labranche (“Plaintiff”), who is representing himself.1 Plaintiff

 filed suit seeking a writ of mandamus directed to Louisiana Attorney General Jeff Landry

 (“Landry”) of the Louisiana Department of Justice (“DOJ”) to produce certain records

 requested by Plaintiff pursuant to Louisiana’s Public Records Act (“PRA”), La. R.S. 44:33,

 et seq.; Article XII, Section 3 of the Louisiana Constitution of 1974; unspecified “Federal

 Accountability (GAO) Law;” and “other applicable law cited herein.”2 The records relate

 to a $25 billion agreement between the federal government and forty-nine state attorneys

 general on the one hand, and the nation’s five largest mortgage servicers on the other,

 “to address mortgage loan servicing and foreclosure abuses.”3 While not entirely clear, it

 appears that Plaintiff sought the requested records to learn information regarding

 Louisiana’s portion of the settlement, which Plaintiff contends amounted to more than $67

 million dollars, including an accounting of where the funds were directed and where they

 are currently held.4 Landry has not been served, and thus, there is no response by any

 defendant in the record. As the basis for this Court’s subject matter jurisdiction was not

 apparent from Plaintiff’s pleadings, he was given the opportunity to file an amended


 1
   Rec. Doc. 10.
 2
   Rec. Doc. 1, pp. 1-2, 4-5.
 3
   Rec. Doc. 1-1, p. 1.
 4
   Rec. Doc. 1-1, p. 2.

LaBranche Certified Mail Receipt : 7020 1810 0000 5305 6107
        Case 3:21-cv-00146-SDD-EWD                Document 11       05/12/21 Page 2 of 2



complaint to adequately allege a basis for federal jurisdiction. Alternatively, Plaintiff was

advised that he could voluntarily dismiss the case.5 Plaintiff chose the latter.

       Federal Rule of Civil Procedure 41 provides that a “plaintiff may dismiss an action

without a court order by filing . . . a notice of dismissal before the opposing party serves

either an answer or a motion for summary judgment.”6 The notice of dismissal is effective

immediately.7 The notice closes the case, the district court is divested of jurisdiction over

the case (except for consideration of collateral issues or exercising its supervisory

powers), and not even a perfunctory order closing the case is needed.8 Rule 41(a)(1)(B)

provides that “unless the notice or stipulation states otherwise, the dismissal is without

prejudice.” Plaintiff has not stated whether he seeks a dismissal with or without prejudice,

so Plaintiff has effectively requested a dismissal without prejudice.

       Accordingly,

       IT IS ORDERED that, in light of the Notice of Voluntary Dismissal pursuant to Fed.

R. Civ. P. 41(a)(1)(A),9 filed by Plaintiff Jamie Labranche, the Clerk of Court is directed to

CLOSE the case.

       IT IS FURTHER ORDERED that the Clerk of Court shall serve this Order on

Plaintiff Jamie LaBranche, via regular and certified mail, return receipt requested at the

address listed on PACER.

       Signed in Baton Rouge, Louisiana, this 12th day of May, 2021.


                                                S
                                            CHIEF JUDGE SHELLY D. DICK
                                            UNITED STATES DISTRICT COURT
                                            MIDDLE DISTRICT OF LOUISIANA
5
  R. Doc. 6.
6
  Fed. R. Civ. P. 41(a)(1)(A)(i).
7
  Qureshi v. U.S., 600 F.3d 523, 526 (5th Cir. 2010).
8
  Id., citing American Cyanamid Co. v. McGhee, 317 F.2d 295, 297 (5th Cir. 1963).
9
  Rec. Doc. 10.
                                                   2
